IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51030
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                       JUAN FRANCISCO SOLIS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-01-CR-109-2
                        --------------------
                           August 23, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Francisco Solis appeals the sentence imposed following

his conviction for a marijuana conspiracy.       He argues that the

district court relied on erroneous information in the presentence

report (PSR) and on an erroneous recollection of the evidence

presented at trial to impose a two-level upward adjustment under

U.S.S.G. § 3B1.1 for a leadership role in the offense.

     Facts contained in a PSR are considered reliable and may be

adopted without further inquiry if the defendant fails to present


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51030
                                 -2-

competent rebuttal evidence. See United States v. Parker, 133 F.3d
322, 329 (5th Cir. 1998).     Solis presented no evidence at the

sentencing hearing, and our review of the record convinces us that

the testimony adduced at trial, as well as the facts contained in

the PSR, are sufficient to support the district court’s imposition

of the two-level enhancement under U.S.S.G.       § 3B1.1.

     Solis also argues that to the extent that the district court’s

reasons for overruling his objection to the PSR and imposing the

role adjustment are unclear, a remand is required for the entry of

more explicit factual findings.   This court has held that although

specific findings by the district court would be helpful for

appellate review, a district court is not required under U.S.S.G.

§ 3B1.1 to make any finding of fact more specific than that the

defendant is a “manager” or “leader.”         See United States v.

Mejia-Orosco, 867 F.2d 216, 221-22 (5th Cir. 1989).   Solis has not

shown that the district court’s factual findings are insufficient

or that a remand is required.       Accordingly, his sentence is

AFFIRMED.